SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):October 27, 2010 Regenicin, Inc (Exact name of registrant as specified in its charter) Nevada 333-146834 27-3083341 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 470 Park Avenue South 16th Floor , New York, NY (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:212 518-8474 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 5 – Corporate Governance And Management Item 5.03 Amendment to Articles of Incorporation or Bylaws On October 27, 2010 a majority of our shareholders and our board of directors approved an amendment to Article 1 of our Articles of Incorporation to increase our total authorized common stock from 90,000,000 shares to 200,000,000 shares.This amendment to our Articles of Incorporation is effective October 27, 2010. We filed a Certificate of Amendment with the Nevada Secretary of State to record the amendment.A copy of the Certificate of Amendment is attached hereto as Exhibit 3.1 and is incorporated by reference herein. SECTION 9 – Financial Statements and Exhibits Item 9.01Financial Statements and Exhibits The exhibits listed in the following Exhibit Index are filed as part of this Current Report on Form 8-K. Exhibit Number Description Certificate of Amendment SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Regenicin, Inc /s/ Randall McCoy Randall Mcoy Date:October 27, 2010
